Citation Nr: 0421440	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  98-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.  

2.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for rhinorrhea.

5.  Entitlement to a compensable rating for a left ankle 
disability.

6.  Entitlement to a compensable rating for sinusitis.  

7.  Entitlement to a rating in excess of 10 percent for a 
left elbow disability

8.  Entitlement to a rating in excess of 10 percent for 
arthritis of the hands.  

9.  Entitlement to a rating in excess of 10 percent for 
residuals of a chip fracture of the right foot.

10.  Entitlement to a rating in excess of 10 percent for a 
history of fractures of the toes of the left foot.

11.  Entitlement to a rating in excess of 30 percent for a 
right hip disability.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from April 1959 to 
July 1970 and from November 1979 to April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues listed above (among others) were originally before 
the Board in May 2000 and were denied.  The veteran appealed 
the decision to United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  By Order dated November 
21, 2001, the Court partially vacated the Board's May 2000 
decision and remanded certain issues back to the Board for 
further action.

In a February 2003 decision, the Board addressed a number of 
issues on appeal.  At that time, the Board specifically noted 
that the 11 issues listed above would be the subject of a 
later decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  In reviewing the record the Board is unable to find 
that the appellant has been furnished proper VCAA notice with 
regard to his appeals.  The United States Court of Appeals 
for Veterans Claims (Court) has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); 
Huston v. Principi, 17 Vet. App. 195, 202 (2003).  In October 
2002, the Board attempted to remedy the VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, it appears that the case 
must be returned to the RO for issuance of VCAA notice before 
the Board may proceed with appellate review.  

Additionally, in January 2003, the Board issued a memorandum 
directing certain additional development related to the 
issues pursuant to 38 C.F.R. § 19.9(a)(2).  However, shortly 
thereafter this regulation was invalidated by the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  One reason 
for the Federal Circuit's ruling appears to be that the 
regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  Under the circumstances, the development must now be 
carried out by the RO.

Accordingly, the issues on appeal are hereby REMANDED to the 
RO for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide; and (d) 
the need for the veteran to furnish any 
additional pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center Durham for treatment of the right 
hip and sinuses from January 2001; from 
Dr. P. G. of the VA community based 
outpatient clinic from February 2001 for 
treatment of PTSD as well as the elbow 
and hand; from the Vet Center in 
Greenville, North Carolina for PTSD 
treatment from January 2002; from Onslow 
Memorial Hospital for treatment of the 
feet from March 2001; from Dr. H. for 
treatment of the feet from October 2002; 
from Dr. S. for treatment of the feet 
from September 2002; and from the VA 
hospital in Fayetteville, North Carolina 
for treatment of the feet from January 
2003.  The record indicates that the 
veteran was also treated for PTSD at 
Onslow County Mental Health and at 
Carolina Psychological Health Services 
during the period from January 2001 to 
the present.  The RO should obtain copies 
of all these treatment records.

3.  The RO should arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations (with the claims file to be 
made available to all examiners for 
review):  

(a)  an examination to determine the 
nature, extent and etiology of any 
residual of a concussion found on 
examination.  If current residuals of 
concussion injury are found, the examiner 
should furnish an opinion as to whether 
it is as likely as not that the veteran 
currently experiences residuals of a 
concussion which is linked to any 
incident of active duty; 

(b)  a PTSD examination (if possible, to 
be conducted by a Board of two 
psychiatrists who have not previously 
examined the veteran) to determine if a 
diagnosis of PTSD can be made.  If 
necessary, PTSD psychological testing 
should be accomplished.  If the criteria 
for a diagnosis of PTSD are not met, the 
examiner(s) should clearly explain this.  
The veteran's combat related stressors 
are to be presumed true for purposed of 
the PTSD examination. 

(c)  an examination of the right elbow to 
determine the nature, extent and etiology 
of any right elbow disability found on 
examination.  The examiner should furnish 
an opinion as to whether it is as likely 
as not that the veteran currently has a 
right elbow disability which was incurred 
in or aggravated by active duty;  

(d)  an examination to determine the 
nature, extent and etiology of any 
rhinorrhea found on examination.  The 
examiner should furnish an opinion as to 
whether it is as likely as not that the 
veteran currently has rhinorrhea which 
was incurred in or aggravated by active 
duty;  

(e)  an orthopedic examination of the 
left elbow, left ankle, bilateral hands, 
bilateral feet and right hip to determine 
the nature and extent of the 
disabilities.  The examiner(s) should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
ranges of motion, and comment on the 
functional limitations, if any, caused by 
the appellant's service connected 
disabilities.  As to each disability, the 
examiner should clearly report all 
clinical and special test findings, to 
include x-ray studies (if deemed 
medically appropriate), range of motion 
studies (to include any findings of 
additional functional loss due to pain, 
fatigue, weakness and incoordination), 
and other pertinent findings to allow for 
proper evaluation under applicable VA 
rating criteria. 

4.  After completion of the above, and 
any additional development the RO may 
deem necessary, the RO should review the 
record and determine if any issues on 
appeal can be granted.  The appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




